— Order, Supreme Court, New York County (Rolando T. Acosta, J), entered January 3, 2008, which granted plaintiffs motion for reargument, and, upon re-argument, denied defendants’ previously granted motion to dismiss the complaint for plaintiffs failure to comply with discovery, and reinstated the complaint, unanimously affirmed, without costs.
*306The motion court providently exercised its discretion in granting reargument and reinstating the complaint. Plaintiffs moving papers clarified certain facts relating to the extent of her compliance with discovery, including the court’s directives concerning nonparty witnesses and the filing of a note of issue, that her prior submissions and opposition to defendants’ motion had obscured (see Rodney v New York Pyrotechnic Prods. Co., 112 AD2d 410 [1985]). Even if plaintiffs motion cannot be said to fall precisely within the category of either renewal or reargument, the court’s disposition was well within the exercise of its discretion (see Sciascia v Nevins, 130 AD2d 649, 650 [1987]).
We have considered appellant’s remaining arguments and find them unavailing. Concur — Tom, J.E Mazzarelli, Saxe, Nardelli and Buckley, JJ.